Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status 
Claims 1-20 are pending.
Claims 1, 6, and 14 have been amended. 
Response to Arguments
Double Patenting Rejection: The Double Patenting rejection has been withdrawn as a result of the filed Terminal Declaimer.
103 Rejection: Applicants arguments have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Florance et al (US-20020065739-A1) hereafter Florance further in view of Bulkin et al (CA 2984674 A1) hereafter Bulkin further in view of Vignet et al (US 20090144314 A1) hereafter Vignet.
Regarding claim 1, Florance teaches causing, by the computing system, display a first version of a table showing first results of searching a real estate database (Fig 44), wherein each row of the first version of the table: corresponds to a real estate property (Fig 44, Address Column), and displays one or more attributes of that real estate property (Fig 44, City, St, Price, etc.); and causing, by the computing system, display of a second version of the table showing the first results of searching the real estate database(Para 0150, returning a second set of property search results to the user).
Florance does not appear to explicitly teach in response to receiving the selection of the one or more additional attributes, causing, by the computing system, display of a second version of the table showing the first results of searching the real estate database, wherein the second version of the table displays additional columns corresponding to the one or more additional attributes.
In analogous art, Bulkin teaches in response to receiving the selection of the one or more additional attributes (Page 15, the user can make these adjustments by modifying the user's original search request to include additional connectors and/or search terms, “additional connectors and/or search terms” are analogous to “additional attributes”), causing, by the computing system, display of a second version of the table showing the first results of searching the real estate database (Page 15, The software returns focused search results through which the user can browse as the user normally would, “focused search results” is analogous to “second version of the table”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of Florance to respond to receiving the selection of the one or more additional attributes by displaying of a second version of the table showing the first results of searching the real estate database, as taught by Bulkin. One of ordinary skill in the art would be motivated to modify the system of Florance to respond to receiving the selection of the one or more additional attributes by displaying of a second version of the table showing the first results of searching the real estate database in order to allow the user to add terms to the search without rerunning the entire search, as taught by Bulkin (Page 15, the query system allows the user to add/remove terms from the search without rerunning the entire search).



Florance in view of Bulkin hereafter FB does not appear to explicitly teach wherein the second version of the table displays additional columns corresponding to the one or more additional attributes. In analogous art, Vignet teaches wherein the second version of the table displays additional columns corresponding to the one or more additional attributes (Para 0043, the administrator selects the additional attributes to add to the table as columns). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system FB to include the second version of the table displaying additional columns corresponding to the one or more additional attributes, as taught by Vignet. One of ordinary skill in the art would be motivated to modify the system of FB to include the second version of the table displaying additional columns corresponding to the one or more additional attributes in order to provide dynamic configuration of the table data, as alluded to by Vignet (Para 0027, Described below is a system and method for dynamically configuring a table with data from multiple model nodes).
Regarding claim 2, FB in view of Vignet hereafter FBV teaches the computing system of claim 1, wherein the first results of searching the real estate database are obtained by searching the real estate database using a search filter specifying set of real estate attributes (Florance, Para 0329, the search function is broken down into six steps by which a user enters search criteria and receives results), and wherein each column of the first version of the table corresponds to one of the real estate attributes of the set of real estate attributes (Florance, Fig 44, City, St, Price, etc.). 
Regarding claim 3, FBV teaches the computing system of claim 1, wherein displaying the second version of the table includes refreshing the displayed first version of the table to include the additional columns corresponding to the one or more additional attributes (Vignet, Para 0043, The configuration, including the newly-selected attributes, is then saved within the local database and subsequently used to generate the table).
Regarding claim 4, FBV teaches the computing system of claim 1, wherein displaying the first version of the table is in a first user interface (Florance, Fig. 44) and wherein displaying the second version of the table is in a second user interface different from the first user interface (Florance, Fig. 51).
Regarding claim 5, FBV teaches the computing system of claim 1, wherein the process further comprises: receiving user input selecting a column of the second version of the table; and sorting the second version of the table based on the selected column (Florance, Para 0358, By pressing one of these buttons, a user can sort the comparable properties by the summary category corresponding to that button).
Regarding claim 6, Florance teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform a process comprising: causing, by the computing system, display a first version of a table showing first results of searching a real estate database(Fig 44), wherein each row of the first version of the table: corresponds to a real estate property(Fig 44, Address Column), and displays one or more attributes of that real estate property(Fig 44, City, St, Price, etc.); and causing, by the computing system, display of a second version of the table showing the first results of searching the real estate database(Para 0150, returning a second set of property search results to the user).
Florance does not appear to explicitly teach in response to receiving the selection of the one or more additional attributes, causing, by the computing system, display of a second version of the table showing the first results of searching the real estate database, wherein the second version of the table displays additional columns corresponding to the one or more additional attributes.
In analogous art, Bulkin teaches in response to receiving the selection of the one or more additional attributes (Page 15, the user can make these adjustments by modifying the user's original search request to include additional connectors and/or search terms), causing, by the computing system, display of a second version of the table showing the first results of searching the real estate database (Page 15, The software returns focused search results through which the user can browse as the user normally would). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention  to modify the system of Florance to respond to receiving the selection of the one or more additional attributes by displaying of a second version of the table showing the first results of searching the real estate database, as taught by Bulkin. One of ordinary skill in the art would be motivated to modify the system of Florance to respond to receiving the selection of the one or more additional attributes by displaying of a second version of the table showing the first results of searching the real estate database in order to allow the user to add terms to the search without rerunning the entire search, as taught by Bulkin (Page 15, the query system allows the user to add/remove terms from the search without rerunning the entire search).
Florance in view of Bulkin hereafter FB does not appear to explicitly teach wherein the second version of the table displays additional columns corresponding to the one or more additional attributes. In analogous art, Vignet teaches wherein the second version of the table displays additional columns corresponding to the one or more additional attributes (Para 0043, the administrator selects the additional attributes to add to the table as columns). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of FB to include the second version of the table displaying additional columns corresponding to the one or more additional attributes, as taught by Vignet. One of ordinary skill in the art would be motivated to modify the system of FB to include the second version of the table displaying additional columns corresponding to the one or more additional attributes in order to provide dynamic configuration of the table data, as alluded to by Vignet (Para 0027, Described below is a system and method for dynamically configuring a table with data from multiple model nodes).


Regarding claim 7, FBV teaches the non-transitory computer-readable storage medium of claim 6, wherein receiving the selection of one or more additional attributes includes receiving a deselection of at least one attribute, of the one or more attributes of the real estate properties displayed in the first version of the table(Vignet, Para 0043, In one embodiment, the administrator selects the additional attributes to add to the table as columns by checking selection boxes for the rows associated with the attributes), and wherein the display of the second version of the table excludes at least one column, included in first version of the table, corresponding to the deselected at least one attribute(Vignet, Para 0043, The configuration is then saved within the local database and subsequently used to generate the table). 
Regarding claim 8, FBV teaches the non-transitory computer-readable storage medium of claim 6, wherein receiving the selection of one or more additional attributes includes receiving a modification to search criteria used to obtain the first results of searching the real estate database; wherein the process further comprises searching the real estate database using the modified search criteria to obtain second search results(Florance, Para 0150, this distributing could involve accepting a second property search query from the user, running the second property search query on the property search results), the second search results: including the two or more of the first results, including at least one result not in the first results, and excluding at least one result included in the first results; and wherein the second version of the table shows the second search results(Florance, Para 0150, returning a second set of property search results to the user).
Regarding claim 9, FBV teaches the non-transitory computer-readable storage medium of claim 6, wherein the display of the first version of the table and the display of the second version of the table are performed in one or more webpages(Florance, Para 0045, The system provides an interactive marketplace that enables brokers to reach a larger and more qualified universe of buyers and sellers faster, thus helping them complete transactions more rapidly, efficiently and cost effectively--through the Internet).
Regarding claim 10, FBV teaches the non-transitory computer-readable storage medium of claim 6, wherein the one or more attributes of that real estate property are displayed in columns of the first version of the table(Florance, Fig 44, City, St, Price, etc.); and wherein columns of the first version of the table are a predetermined number of properties that satisfy search criteria used in the searching of the real estate database(Florance, Fig 44, Address Column).
Regarding claim 13, FBV teaches the non-transitory computer-readable storage medium of claim 6, wherein the first results of searching the real estate database are obtained by searching the real estate database using a search filter specifying set of real estate attributes(Florance, Para 0329, The search function is broken down into six steps by which a user enters search criteria and receives results); and wherein each column of the first version of the table corresponds to one of the real estate attributes of the set of real estate attributes(Florance, Fig 44, City, St, Price, etc.).
Regarding claim 14, FBV teaches a method, in a computing system, for displaying electronic records of real estate properties identified as satisfying search criteria, the method comprising: displaying a first version of a table with results of searching a real estate property database(Florance, Fig 44); receiving a selection of additional property attributes; and in response to receiving the selection of additional property attributes, adjusting the display of the first version of the table to show a second version of the table(Florance, Para 0150, returning a second set of property search results to the user), wherein the second version of the table shows the results from the first version of the table a) with two or more of the rows from the first version of the table and b) with additional columns corresponding to the selected additional property attributes(Vignet, Para 0043, In one embodiment, the administrator selects the additional attributes to add to the table as columns by checking selection boxes for the rows associated with the attributes).
Regarding claim 15, FBV teaches the method of claim 14 further comprising: receiving a deselection of at least one property attribute (Florance, Para 0077, the user may want expand the scope of the user's search. The user can make these adjustments by modifying the user's original search request), and wherein the second version of the table excludes at least one column, included in first version of the table, corresponding to the deselected at least one attribute (Vignet, Para 0043, The configuration is then saved within the local database and subsequently used to generate the table).
Regarding claim 16, FBV teaches the method of claim 14 further comprising: receiving a modification to search criteria used to obtain the results of searching the real estate property database; and searching the real estate property database using the modified search criteria to obtain second search results(Florance, Para 0150, accepting a second property search query from the user, running the second property search query on the property search results), the second search results including: records corresponding to the two or more of the rows from the first version of the table, and at least one record not in the results shown in the first version of the table; wherein the second version of the table shows the second search results(Florance, Para 0150, returning a second set of property search results to the user).
Regarding claim 17, FBV teaches the method of claim 14, wherein the first version of the table shows one or more attributes of real estate properties in columns (Florance, Fig 44, City, St, Price, etc.); and wherein the columns of the first version of the table are a predetermined number of real estate properties that satisfy search criteria used in the searching of the real estate property database (Florance, Fig 44, Address Column).
Regarding claim 18, FBV teaches the method of claim 14 as shown above. However, FV does not appear to explicitly teach the method of claim 14, wherein the process further comprises: receiving an indication to swap one or more columns included in the second version of the table to be rows in a third version of the table; and in response to receiving the indication, causing display of the third version of the table, wherein the third version of the table swaps one or more columns from the second version of the table to be rows in the third version of the table. In analogous art, Kahn teaches swapping one or more columns with rows in a data table and displaying the new version of the table (Para 0330, The Row/Column Swap tool is provided for switching columns with rows). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Florance to include the swapping of columns with rows, as taught by Kahn. One of ordinary skill in the art would have been motivated to modify the system of Florance to include the swapping of rows with columns in order to allow users to select their preferred display layout, as alluded to by Kahn (ABS, the system includes a preferred interface). 
Regarding claim 19, FBV teaches the method of claim 14 as shown above. However, FV does not appear to explicitly teach the method of claim 14 further comprising: receiving an indication to convert the second version of the table to a list; and in response to receiving the indication, causing displayed of a list showing results corresponding to the two or more of the rows from the first version of the table. In analogous art, Wyler teaches converting a table to a list (Para 0107, the adaptation server may convert the table cell into plain text, for example to be included in a list). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Florance to include the ability to convert a table into a list, as taught by Wyler. One of ordinary skill in the art would be motivated to modify the system of Florance to include table into list conversion in order to allow real estate search results to be displayed on devices that are unable to a support the display of tables, as alluded to by Wyler (Para 0107, device cannot support tables).
In regards to claim 20, FBV teaches the method of claim 14, wherein the first results of searching the real estate property database are obtained by searching the real estate property database using a search filter specifying set of real estate attributes(Florance, Para 0329, The search function is broken down into six steps by which a user enters search criteria and receives results), and wherein each column of the first version of the table corresponds to one of the real estate attributes of the set of real estate attributes(Florance, Fig 44, City, St, Price, etc.).
Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over FBV in view of Kahn et al (US-5461708-A) hereafter Kahn.
Regarding claim 11, FBV teaches the method of claim 6 as shown above. However, FBV does not appear to explicitly teach the non-transitory computer-readable storage medium of claim 6, wherein the process further comprises: receiving an indication to swap one or more columns included in the second version of the table to be rows in a third version of the table; and in response to receiving the indication, causing display of the third version of the table, wherein the third version of the table swaps one or more columns from the second version of the table to be rows in the third version of the table.
In analogous art, Kahn teaches swapping one or more columns with rows in a data table and displaying the new version of the table (Para 0330, The Row/Column Swap tool is provided for switching columns with rows). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Florance to include the swapping of columns with rows, as taught by Kahn. One of ordinary skill in the art would have been motivated to modify the system of Florance to include the swapping of rows with columns in order to allow users to select their preferred display layout, as alluded to by Kahn (ABS, the system includes a preferred interface). 
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over FBV in view of Wyler et al (US-20120167047-A1) hereafter Wyler.
Regarding claim 12, FBV teaches the method of claim 6 as shown above. However, FBV does not appear to explicitly teach the non-transitory computer-readable storage medium of claim 6, wherein the process further comprises: receiving an indication to convert the second version of the table to a list; and in response to receiving the indication, causing display of a list showing the two or more of the first results. In analogous art, Wyler teaches converting a table to a list (Para 0107, the adaptation server may convert the table cell into plain text, for example to be included in a list). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Florance to include the ability to convert a table into a list, as taught by Wyler. One of ordinary skill in the art would be motivated to modify the system of Florance to include table into list conversion in order to allow real estate search results to be displayed on devices that are unable to a support the display of tables, as alluded to by Wyler (Para 0107, device cannot support tables).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKS T HALE whose telephone number is (571)272-0160. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.T.H./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166